DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramamoorthy et al (US 9143435, Ramamoorthy) in view of Vemuri.
As to claim 1, Ramamoorthy discloses an apparatus comprising: 
a host device (fig. 1, 104(1-N)) comprising a processor (fig. 10, processor 1004) coupled to a memory (memory 1008); 
the host device being configured to communicate with a storage system (fig. 4, disk storage 108(1-O)) over a network (network 110); and
the host device being further configured to: 
obtain topology information associated with the plurality of switches () in the network (fig. 7 S702 “access path scores of paths”); and  	
select a given one of the plurality of paths from the host device to the storage system based at least in part on the obtained topology information (fig. 7, S706 “find a replacement path based on path scores”), the given path avoiding at least one of the plurality of switches associated with one or more failed ones of the plurality of paths (col 7 lns 50-60 “determine alternate paths in an even of a failure”).
Ramamoorthy does not explicitly disclose the obtained topology information comprising switch identifiers of one or more of the plurality of switches that are in each of a plurality of paths between the host device and the storage. In the same field of art (Storage Attached Network), Vemuri discloses systems and software that can implement a SAN monitoring scheme for determining changes in SAN topology such as device failure and state changes (abstract). In one embodiment, Vemuri discloses a SAN network with a plurality of switches (col 1 lns 65-col 2 lns 5) and topology information associated with the plurality of switches (col 9 lns 60-67) wherein the obtained topology information comprising switch identifiers of one or more of the plurality of switches that are in each of a plurality of paths between the host device and the storage (fig. 4A-B, col 10 lns 20-35). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ramamoorthy and Vemuri, by comprising switch identifiers of one or more of the plurality of switches that are in each of a plurality of paths between the host device and the storage. The motivation is to improve the error detection, and recovery of the system (Background).
As to claim 2, Ramamoorthy/Vemuri discloses the apparatus of claim 1, wherein the selection of the given path from the host device to the storage system through one or more of the plurality of switches based at least in part on the obtained topology information is performed in response to detecting a failure of another one of the plurality of paths (Ramamoorthy, col 7 lns 50-60).
As to claim 3, Ramamoorthy/Vemuri discloses the apparatus of claim 1, wherein the selection of the given path from the host device to the storage system through one or more of the plurality of switches based at least in part on the obtained topology information is performed for a given input-output operation associated with the host device (Ramamoorthy, fig. 4, S402).
As to claim 4, Ramamoorthy/Vemuri discloses the apparatus of claim 1, wherein the topology information comprises connectivity information associated with each of the plurality of switches (Vemuri, fig. 4A, 4B).
As to claim 5, Ramamoorthy/Vemuri discloses the apparatus of claim 4, wherein the connectivity information associated with each of the plurality of switches comprises at least one identifier (Vemuri, fig. 4A, 4B “WWN1”, col 9 lns 60-67).
As to claims 9-13, all the same elements of claims 1-5 are listed, but in a method form.  Therefore, the supporting rationale of the rejection to claims 1-5 applies equally as well to claims 9-13.
As to claims 17-20, all the same elements of claims 1-5 are listed, but in a computer program product form.  Therefore, the supporting rationale of the rejection to claims 1-5 applies equally as well to claims 17-20.
Claims 6-8, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ramamoorthy in view of Vemuri and further in view of Natarajan et al (US 20020156883, Natarajan).
As to claim 6, Ramamoorthy/Vemuri discloses the apparatus of claim 5, but does not disclose wherein a portion of the identifier is unique for each path initiator connected to a same one of the plurality of switches. In the same field of art (Network management), Natarajan discloses a method for managing a computer network, wherein a collection computer is assigned a management domain identifier uniquely associated with a management domain in which each collection computer resides (abstract). In one embodiment, Natarajan discloses the management station 105 can use the management domain identifier to determine whether a network element belongs to the same domain as the duplicate IP address or not (par. 28).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ramamoorthy/Vemuri and Natarajan, by comprising a portion of the identifier being unique for a given path initiator connected to the same switch. The motivation is to improve the reliability of the system (Background, par. 10).
As to claim 7, Ramamoorthy/Vemuri/Natarajan discloses the apparatus of claim 6, wherein the identifier enables the host device to select the given path that avoids said at least one of the plurality of switches associated with the one or more failed ones of the plurality of paths (Natarajan, par. 28; Yadav, par. 64-65). 
As to claim 8, Ramamoorthy/Vemuri discloses the apparatus of claim 1, but does not disclose wherein switches of the plurality of switches are distributed among multiple fabrics. In the same field of art (Network management), Natarajan discloses a method for managing a computer network, wherein a collection computer is assigned a management domain identifier uniquely associated with a management domain in which each collection computer resides (abstract). In one embodiment, Natarajan discloses the management station 105 can use the management domain identifier to determine whether a network element belongs to the same fabrics as the duplicate IP address or not (par. 28. Note: Figure 2 shows two fabrics such as: NY and CO).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ramamoorthy/Vemuri and Natarajan, by comprising switches of the plurality of switches being distributed among multiple fabrics. The motivation is to improve the reliability of the system (Background, par. 10).
As to claims 14-16, all the same elements of claims 6-8 are listed, but in a method form.  Therefore, the supporting rationale of the rejection to claims 6-8 applies equally as well to claims 14-16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002. The examiner can normally be reached Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P/Examiner, Art Unit 2184    

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184